DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 5/4/2022 has been entered.  Claims 1, 3, and 8-10 are cancelled; claims 2, 4-7, and 11-16 remain pending in the Application.  The amendments to the claims have overcome each and every Objection and Prior Art Rejection previously set forth in the Non-Final Office Action mailed 2/25/2022.

Allowable Subject Matter
Claims 2, 4-7, and 11-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, neither anticipates nor renders obvious the claimed invention.  Specifically, with respect to claim 4, the prior art does not teach a clenching member with fixed end and free end and a middle portion which is bendable located between the fixed and free ends, and a block abuts against the middle portion, wherein the middle portion and the fixed and free ends, in a lateral direction, each has a cross-sectional area, and the cross-sectional area of the middle portion is smaller than the cross-sectional areas of the fixed and free ends, and with respect to claim 5, the prior art does not teach a clenching member with fixed end and free end and a middle portion which is bendable located between the fixed and free ends, and a block abuts against the middle portion, wherein the middle portion includes a first curved portion and a second curved portion, wherein the center of curvature of the first curved portion and the center of curvature of the second curved portion are respectively located on two opposite sides of the clenching member, and wherein the block is located on the same side of the clenching member as the center of curvature of the second curved portion.  For at least these reasons, and along with the other limitations, these claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723